Citation Nr: 1110921	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  01-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for muscles aches due to an undiagnosed illness.

2.  Entitlement to service connection for weight loss due to an undiagnosed illness.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.  He was awarded the Southwest Asia Service Medal.  He served in Southwest Asia from January 4, 1991 to May 13, 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  These issues were previously before the Board in January 2007, when these issues were remanded for additional development.  With regard to the single issue resolved with a final Board decision below, the Board finds that there has been substantial compliance with the directives of the January 2007 remand: the claims file reflects that the sought records have been obtained or were formally determined to be unavailable where unobtained, and VA examination was conducted in September 2010.

The Board notes that the issues remanded by the Board in January 2007 additionally included entitlement to service connection for back and neck disabilities.  Service connection was granted for degenerative joint disease of the cervical spine and for the lumbar spine in a September 2010 RO rating decision; those full grants of the benefits sought with regard to those issues resolved those issues on appeal, and they are no longer in appellate status.

The Veteran presented testimony at a Board hearing at the RO in September 2006.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that this case involves a somewhat complicated procedural history which has become especially pertinent during the recent development of the evidence in this appeal.  Therefore, the Board will now summarize pertinent details of the procedural history giving rise to this appeal.

In a March 2000 rating decision, the RO denied entitlement to service connection for PTSD "claimed as headaches, sweating, irregular heartbeat, shortness of breath, back pain, muscle aches, weight loss, difficulty sleeping and temper as due to undiagnosed illness."  Among the other issues for which service connection was denied in the March 2000 RO rating decision was service connection for bilateral knee and bilateral shoulder disabilities.  The Veteran was notified of this RO rating decision in April 2000.  Subsequently, the Veteran's representative submitted written correspondence dated in April 2000 and received by the RO in October 2000.  This correspondence described an intent to file a "motion for reconsideration" regarding the March 2000 rating decision; the letter indicated that "[s]pecifically, we disagree with the decision to deny service connection for Post Traumatic Stress Disorder."  The RO originally deemed this correspondence to be a timely notice of disagreement on the single issue of entitlement to service connection for PTSD.  A statement of the case addressing only the PTSD claim was issued in October 2000.

The Veteran then submitted a VA Form 9 to perfect his appeal, and a correctly signed copy of this form was received in April 2001; it was timely to the March 2000 RO rating decision because notice of that decision was sent in April 2000, less than a year prior to receipt of the Form 9.  The VA Form 9 followed the issuance of the statement of the case addressing the PTSD issue (including the symptoms claimed in connection with PTSD), and was timely to perfect the appeal of that issue.

The VA Form 9 additionally contained expression of, among other matters, the Veteran's disagreement with the decision to deny service connection for joint disabilities and his belief that service connection was warranted for joint disabilities.  In this regard, the submission was timely to constitute a notice of disagreement with the March 2000 RO rating decision (sent in April 2000) and the RO either interpreted the correspondence as a notice of disagreement concerning the joint issues or came to deem the October 2000 correspondence as having been a notice of disagreement with the denial of service connection for the joint issues.  An August 2001 statement of the case then addressed the issues of entitlement to service connection for bilateral shoulder disabilities and bilateral knee disabilities.  However, the Veteran never submitted any Form 9 timely to perfect an appeal of those service connection claims concerning those joints, and thus the March 2000 RO denial of service connection for knee and shoulder disabilities became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

The April 2001 Form 9 could not be timely to perfect an appeal of those joint issues because it preceded the issuance of any statement of the case addressing those issues.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, or, where applicable, within the extended time limits prescribed pursuant to a timely filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2010).

In May 2006, the RO issued a new rating decision addressing new claims including claims of service connection for a right shoulder disability with right arm numbness and bilateral knee disability; service connection was denied for these issues and the Veteran did not appeal the May 2006 RO rating decision.  The May 2006 RO rating decision thus also became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

This procedural history is significant in this case as the Board has considered whether any claim of entitlement to service connection for knee or shoulder symptoms is currently part of this appeal before the Board.  The Board concludes that such claims have been previously raised and denied by final and unappealed RO decisions.  The Veteran's claim of entitlement to service connection for generalized muscle aches due to undiagnosed illness has arguably re-raised some questions, including in the September 2010 VA examination report, as to whether any diagnosed pathology of the right shoulder or bilateral knees is directly etiologically linked to service.  Although the Veteran's muscle ache symptoms on appeal have been attributed to diagnosed disabilities involving the right shoulder, numbness of the right arm, and knee disability, service connection for those diagnosed disabilities were addressed by unappealed final RO rating decisions during the course of this appeal.  The Board does not have jurisdiction to consider service connection for a shoulder disability with right arm numbness or a knee disability at this time.

The record reflects that the Veteran may believe that his right arm symptoms and knee disability issues are in appellate status, and the Board acknowledges the confusing nature of the procedural history with regard to this matter.  To the extent that the Veteran seeks to raise a petition to reopen the prior final denial of service connection for the right arm numbness symptoms, right shoulder disability, or knee disability, this matter is hereby referred to the RO to obtain clarification of the Veteran's intent and any further appropriate action.  To the extent that the Veteran seeks to otherwise raise a claim of entitlement to service connection specifically for medial epicondylitis of the right elbow, such a claim has not yet been adjudicated by the agency of original jurisdiction and this matter is also hereby referred to the RO to obtain clarification of the Veteran's intent and any further appropriate action.

The issues of entitlement to service connection for weight loss and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not establish objective indications of generalized muscle aches, nor specific muscle aches beyond those that have been attributed to known clinical diagnoses that are not service-connected.


CONCLUSION OF LAW

An undiagnosed illness manifested by generalized muscle aches was not incurred in service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  As discussed in the Board's January 2007 decision and remand, the claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in April 2001 and February 2006.  In a January 1997 letter, the Veteran was advised of what was needed to substantiate a claim for service connection for an undiagnosed illness.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent agency of original jurisdiction (AOJ) readjudication, as evidence by the September 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely notice letter sent in October 2010 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  This notice was provided prior to the most recent readjudication of this claim on appeal, as evidenced by the September 2010 supplemental statement of the case.  The notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded a VA examination to evaluate the nature and etiology of the claimed generalized muscle ache disability in this appeal; the pertinent September 2010 VA examination report is of record.  The Board finds that the VA examination report of record contains competent medical opinions and discussion informed by the medical history together with interview and inspection of the Veteran.  The VA examination report of record provides probative medical evidence adequately addressing the issue decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he experiences muscle ache symptomatology meeting the criteria for an undiagnosed illness under 38 C.F.R. § 3.317.  Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation availability has recently been expanded to include 'medically unexplained chronic multisymptom illness,' such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001).

A 'Persian Gulf Veteran' is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A 'qualifying chronic disability' includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi- symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  For purposes of this regulation, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuro-psychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper and lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non- medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)(5).  With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Compensation may be paid under 38 C.F.R. § 3.317 for disability that cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98.  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In accordance with the Board's January 2007 remand, the Veteran was afforded a VA examination to address this appeal in September 2010.  The examiner was expressly asked, in pertinent part, to report all objective signs of the symptoms of muscle aches and to identify any disease or disability found to be causing the pertinent symptoms.

The examiner concluded that the complaints of muscle aches are related to the right arm condition diagnosed as medial epicondylitis.  The examiner explained that this diagnosis can also cause pain from the shoulder to the wrist and hand and is aggravated by gripping and lifting.  In his examination findings, the examiner indicated that this pathology featured the right elbow and that there was no separate diagnosis for a right shoulder disability; the examiner did note that the right shoulder pain was "probably related to medial epicondylitis."  No other manifestation of disability associated with complaints of muscle ache were found during the VA examination.

The Board acknowledges that the Veteran has been diagnosed, including in the September 2010 VA examination report, with disabilities of various joints.  To the extent that any such diagnoses may be construed as presenting muscle ache symptomatology, such diagnosed pathologies are by definition not undiagnosed illnesses.  Service connection for such diagnosed pathologies may still be for consideration, but in this case the Veteran has separately raised claims for bilateral ankle disability, bilateral knee disability, left shoulder disability, and right shoulder disability with numbness of right arm; each of those separate claims have been adjudicated by VA in a prior final decision and none of those claims are currently in appellate status before the Board.

The Board observes that the September 2010 VA examination report expresses etiology opinions concerning multiple diagnosed disabilities, including the medial epicondylitis affecting the right arm and shoulder, patellofemoral syndrome and arthritis affecting at least the left knee, degenerative disc disease and arthritis of the cervical spine, and sprain/strain of the lumbar spine with arthritic changes.  However, service connection has already been granted for the spinal disabilities (in a September 2010 rating decision), and the other issues have been previously adjudicated by prior final decisions and are not on appeal.  The Board does not have jurisdiction over these matters, and its consideration does not reach an assessment of these aspects of the VA examination report.

In light of the above analysis, service connection is not warranted for muscle aches due to an undiagnosed illness.  The Board finds that the evidence of record does not reflect any objective evidence of muscle aches beyond what have been attributed to known diagnoses, and service connection for the pertinent known diagnosed pathologies has been previously denied by final decisions and are not currently on appeal.  Absent objective evidence of other current symptoms of muscle aches, and absent any diagnosis corresponding to a pathology beyond what has been contemplated in past final service connection denials not currently on appeal, the Veteran's claim of entitlement to service connection for muscle aches due to undiagnosed illness is denied.

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims-file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above.

While acknowledging the Veteran's belief that he suffers from muscle aches due to an undiagnosed illness etiologically related to his military service, it is well established that as a lay person, the Veteran is not considered capable of opining as to the diagnosis or etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly competent to testify as to symptoms that are apparent to his lay sensitivities or are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  However, in this case, the medical evidence including the September 2010 VA examination report has attributed the Veteran's pertinent symptom complaints to medically diagnosed disabilities and no pertinent complaints are unattributed to a known diagnosis.

Although the Veteran contends that he has muscle aches due to undiagnosed illness related to military service, he has not been shown to possess the requisite training or credentials needed to make such a determination.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The medical evidence does not show objective signs of an undiagnosed illness manifested by muscle aches.  As the most probative evidence does not support the claim, service connection must be denied.  In sum, the Board finds that service connection is not warranted for muscle aches due to undiagnosed illness in this case.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have objectively demonstrated muscle aches due to undiagnosed illness; his symptoms have been attributed to diagnosed disabilities which are not service-connected.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for muscle aches due to undiagnosed illness, in that the evidence shows that the Veteran does not have objective signs of undiagnosed illness.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection is not warranted for muscle aches due to undiagnosed illness.  To this extent, the appeal is denied.


REMAND

With regard to the issue of entitlement to service connection for PTSD, the Board previously remanded this issue in January 2007.  In pertinent part, the remand identified 11 of the Veteran's claimed stressors and directed the RO/AMC to prepare a summary of "all his claimed stressors" reported in the claims file, including "the 11 stressor events described above," and then to send the summary to the Joint Services Records Research Center (JSRRC) for verification research.  However, review of the claims file reflects that the RO/AMC submitted information concerning only a single claimed stressor for a verification attempt.  A January 2010 development memorandum and other documentation of development efforts indicate that the official verification attempt addressed only the Veteran's claim of being present for a SCUD missile attack upon a location in Saudi Arabia; there does not appear to have been official verification attempts addressing the multitude of other claimed stressors or those identified in the Board's January 2007 remand.  The Board's January 2007 remand specifically noted that the Veteran indicated two of the reported incidents were officially reported during service: (1) in February 1991, in Kuwait or Iraq, while traveling to the front line, the Veteran and SFC or Sgt. James Bond got lost in the desert, an American tank targeted their humvee, and the Veteran thought they would be fired upon, and (2) in Kuwait or Iraq, the Veteran stopped Private Ball from slitting his wrists and trying to kill himself in a foxhole.

Review of the record reveals that the RO did not prepare a summary of "all his claimed stressors" reported in the claims file, and did not attempt to obtain credible supporting evidence of the claimed stressors by contacting the United States Army and JSRRC.

A new remand is necessary to ensure compliance with the development requested by the Board's January 2007 remand which expressly directed that the RO/AMC should review the entire claims file, including the Veteran's previous statements of stressors, and prepare a summary of all his claimed stressors.  The Board directed that the summary should include a description of the 11 stressor events described in that remand's discussion.  Such summary, copies of the Veteran's DD Form 214, a copy of the Board's remand, and all associated documents should be sent to the JSRRC, Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA, 22315-3802, for verification of stressors.

The Board is under a duty to ensure compliance with the terms of its prior remands. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claims file, including the January 2010 development memo, reflects that the RO/AMC determined that no additional stressor development, beyond the attempt to verify the one SCUD attack related stressor, was needed.  The September 2010 supplemental statement of the case reflects that the RO/AMC determined that some of the Veteran's other claimed stressors were not credible, but an official verification attempt of the Veteran's claimed stressors is nevertheless required to comply with the Board's January 2007 remand.

Additionally, during the course of this appeal following the Board's January 2007 remand, pertinent changes in the regulations concerning service connection for PTSD now impact the necessary development in this case.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has not been afforded a VA psychiatric examination specifically addressing this appeal, and there is no evidence of record otherwise identifying which among the claimed stressors are adequate to support a diagnosis of PTSD, which are drawn from fear of hostile military or terrorist activity, and which claimed stressors are linked to the Veteran's symptoms.  The Board finds that a VA psychiatric examination is therefore warranted.

Finally, with regard to the issue of entitlement to service connection for weight loss due to an undiagnosed illness, the Board notes that the September 2010 VA examination report suggests that the Veteran's history of problems with weight loss is "probably related to mental health issues," and that the examiner would "defer to mental health evaluation" on this subject.  No mental health examination appears to have been conducted on this issue, and the Veteran's claimed complaints of weight loss problems may now be considered arguably intertwined with the issue of entitlement to service connection for a psychiatric disability (PTSD).  As this case is being remanded for a VA psychiatric examination, the Board finds that such examination report should address this new question of whether the Veteran has any weight-loss pathology related to any service-connected psychiatric pathology.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the entire claims file, including the Veteran's previous statements of stressors, and prepare a summary of all his claimed stressors.  The summary should include a description of the 11 stressor events described in the Board's January 2007 remand.  This summary, copies of the Veteran's DD Form 214, copies of the Board's remands, and all associated documents should be sent to the JSRRC, Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA, 22315-3802, for verification of stressors.

The agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.  If the agency is unable to provide information regarding any of the stressors alleged by the Veteran, it should provide specific confirmation of that fact.

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event.

The VA examiner should specifically determine whether the Veteran has a claimed stressor that is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

If any acquired psychiatric disability other than PTSD is diagnosed, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service, within one year of discharge from service, or is otherwise causally related to the Veteran's service.

Finally, the examiner should specifically comment upon the September 2010 VA examination report's suggestion that the Veteran's history of difficulties with weight loss are related to a psychiatric diagnosis, and comment upon whether any such psychiatric diagnosis is related to military service.

The rationale for all opinions expressed should be provided in a legible report.

3.  In the interest of avoiding further remand, the RO/AMC should review the examination report and opinion to ensure that it is responsive to the posed questions and supported by a rationale.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for PTSD or for a disability manifested by weight loss.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


